DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
The restriction requirement of Species A and Species B, as set forth in the Office action mailed on October 26, 2020, has been reconsidered in view of the amendments made on page 2 of the response filed on December 16, 2020. 
The restriction requirement is hereby withdrawn. Specifically, the restriction requirement of October 26, 2020 is withdrawn.  Claims 1-11, directed to Species A no longer remain withdrawn from consideration.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as 

Claim 1-4 and 12-15 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Dinino (US 20110054266 A1).
Regarding claim 1, Dinino discloses a method of ultrasound imaging performed with an ultrasound imaging system including both a touchscreen (18) and a main display (16), the method comprising: displaying a plurality of steps of a workflow (see para. [0002] “The protocol itself is a list of the criteria that needs to be investigated during the course of an exam. The criteria can be broken down into small sections”) where (see para. [0047] “The aspect further includes a visual display of exam status, including complete and incomplete sections, along with results”). 
Dinino further discloses the plurality of steps being displayed on the touchscreen (see para. [0066] “The system automatically creates a single view for the protocol, calling it, for example, "View 1" and this view is considered active as a result of the protocol recorder having started. The new protocol displays one or more protocol touch screens which are available, for example, for running a given protocol”). 
Dinino further discloses graphically indicating one of the plurality of steps in the workflow (see para. [0047] “The aspect further includes a visual display of exam status, including complete and incomplete sections, along with results”), wherein (see FIG. 5 and para. [0058] “The currently active view (GB3) 124 is surrounded by a box, the annotation 126 for the active view is displayed on the screen”). 
Dinino further discloses displaying a text instruction describing the one of the steps in the workflow on the touchscreen at the same time as said displaying the plurality of steps (see instruction prompts for implementing procedural characteristic actions associated with a corresponding image view to be acquired”). 
Dinino further discloses displaying an ultrasound image on the main display (16) (see para. [0017] “In operation, the imaging probe 20 is placed against the skin of a patient (not shown) and held stationary to acquire an image of blood or tissues in a volumetric region beneath the skin. A planar or volumetric image is presented on the display 16, and the image may be recorded by a recorder”). 
Dinino also discloses displaying an ultrasound image at the same time as said displaying both the plurality of steps and the text description on the touchscreen (see para. [0088] “the method further comprises displaying a status of the defined diagnostic imaging exam protocol on a display as the diagnostic imaging exam is being defined. Displaying further includes providing display highlights of an acquired image view and displaying elements of the image view having been defined”) where the steps and text description are displayed on the touchscreen (see para. [0066] “The system automatically creates a single view for the protocol, calling it, for example, "View 1" and this view is considered active as a result of the protocol recorder having started. The new protocol displays one or more protocol touch screens”).

Regarding claim 2, Dinino discloses graphically indicating the one of the plurality of steps comprises highlighting the one of the plurality of steps (see FIG. 5 and para. [0058] “The currently active view (GB3) 124 is surrounded by a box, the annotation 126 for the active view is displayed on the screen”). 
shows a `completed` protocol exam. Captured images 132 are presented via the display to the user, along with a list 134 of the status of the protocol. Views that were completed have a check next to their corresponding name”). 
Regarding claim 4, Dinino discloses graphically indicating that the one or more of the plurality of steps in the workflow have been completed comprises displaying a checkmark associated with each of the one or more of the plurality of steps that has been completed (see para. [0058] “The display image 120 of FIG. 5 shows a protocol in progress. The left side 122 of the screen gives the status of the protocol, with a `checkmark` next to names of views which have been completed”). 

Regarding claim 12, Dinino discloses an ultrasound imaging system comprising an ultrasound probe (20), a touchscreen (18) configured to receive touch inputs (see para. [0018] “a touchscreen display 18 on which programmable softkeys are displayed for supplementing the keyboard”) and display at least one of an image and graphical user interface (see para. [0062] “The user interface (UI) of the diagnostic imaging system includes a Protocol Label Region (PLR), a status window for the protocol, and a layout for keys on a Protocol touch screen tab”), a main display (16) configured to display an ultrasound image acquired with the ultrasound probe (20) (see para. [0017] “In operation, the imaging probe 20 is placed against the skin of a patient (not shown) and held stationary to acquire an image of blood or tissues in a volumetric region beneath the skin. A planar or volumetric image is presented on the display 16, and the image may be recorded by a recorder”) and a processor connected to the ultrasound probe, the touchscreen and the main display, (see para. [0018] “receives electrical signals from the probe 20 corresponding to ultrasound echoes, a signal processing unit (not shown) that processes the signals…converts the signals from the signal processing unit so that they are suitable for use by the display 16”) further (see para. [0020] “The processing unit 50 also interfaces with the keyboard and controls 28”) where the touchscreen is a part of the control panel (28). 
Dinino further discloses wherein the processor is configured to display a plurality of steps of a workflow on the touchscreen (see para. [0066] “The system automatically creates a single view for the protocol, calling it, for example, "View 1" and this view is considered active as a result of the protocol recorder having started. The new protocol displays one or more protocol touch screens which are available, for example, for running a given protocol”). 
Dinino also discloses the processor being configured to graphically indicate one of the plurality of steps in the workflow; (see FIG. 5 and para. [0058] “The currently active view (GB3) 124 is surrounded by a box, the annotation 126 for the active view is displayed on the screen”), display a text instruction describing the one of the plurality of steps in the workflow on the touchscreen at the same time as displaying the plurality of steps; steps (see para. [0091] “the defined diagnostic imaging exam protocol further comprises instruction prompts for implementing procedural characteristic actions associated with a corresponding image view to be acquired”) and display an ultrasound image on the main display at the same time as said displaying the plurality of steps and the text instruction on the touchscreen (see para. [0088] “the method further comprises displaying a status of the defined diagnostic imaging exam protocol on a display as the diagnostic imaging exam is being defined. Displaying further includes providing display highlights of an acquired image view and displaying elements of the image view having been defined”) where the steps and text description are displayed on the touchscreen (see para. [0066] “The system automatically creates a single view for the protocol, calling it, for example, "View 1" and this view is considered active as a result of the protocol recorder having started. The new protocol displays one or more protocol touch screens”).

Regarding claim 13, Dinino discloses the processor is configured to graphically indicate a current step in the workflow by highlighting one of the plurality of steps (see FIG. 5 and para. [0058] “The currently active view (GB3) 124 is surrounded by a box, the annotation 126 for the active view is displayed on the screen”). 
Regarding claim 14, Dinino discloses the processor is further configured to graphically indicate that one or more of the plurality of steps in the workflow have been completed (see para. [0060] “The display image 130 of FIG. 6 shows a `completed` protocol exam. Captured images 132 are presented via the display to the user, along with a list 134 of the status of the protocol. Views that were completed have a check next to their corresponding name”).
Regarding claim 15, Dinino discloses the processor is configured to graphically indicate that the one or more of the plurality of steps in the workflow have been completed by displaying a checkmark associated with each of the one or more of the plurality of steps that has been completed (see para. [0058] “The display image 120 of FIG. 5 shows a protocol in progress. The left side 122 of the screen gives the status of the protocol, with a `checkmark` next to names of views which have been completed”).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-6, 16 are rejected under 35 U.S.C. 103 as being unpatentable over Dinino (US 20110054266 A1) in view of Stuebe (US 20130345563 A1). 
Regarding claim 5, Dinino discloses the method of ultrasound imaging of claim 1, however does not explicitly disclose the workflow being a cardiac workflow. Stuebe discloses the workflow is a cardiac workflow (see para. [0052] “The workflow 200 includes acquiring at 220 ultrasound images of the anatomical structure… These ultrasound images may also be referred to as cardiac-cycle images (or captured images).”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the protocol of Dinino to be applied to a cardiac 

Regarding claim 6, Dinino discloses the method of ultrasound imaging of claim 1, however does not explicitly disclose automatically calculating a plurality of cardiac parameters after the completion of the workflow. Stuebe discloses automatically calculating a plurality of cardiac parameters after the completion of the workflow (see para. [0056] “the cardiac analyzer 124 may analyze the anatomical structures shown in the image frames to identify when the anatomical structures have a predetermined relationship with respect to each other. More specifically, the cardiac analyzer 124 may analyze the movements of heart walls and valves and the change in chamber size to identify different stages in the heart cycle”). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Dinino to include a cardiac analyzer capable of calculating characteristics of the heart chambers. This would be beneficial to the user in deducing the characteristics of the heart, allowing for readings to be performed and a proper diagnosis to be concluded. 

Regarding claim 16, Dinino discloses the ultrasound imaging system of claim 12, however does not explicitly disclose the workflow being a cardiac workflow Stuebe discloses the workflow is a cardiac workflow (see para. [0052] “The workflow 200 includes acquiring at 220 ultrasound images of the anatomical structure… These ultrasound images may also be referred to as cardiac-cycle images (or captured images).”
the cardiac analyzer 124 may analyze the anatomical structures shown in the image frames to identify when the anatomical structures have a predetermined relationship with respect to each other. More specifically, the cardiac analyzer 124 may analyze the movements of heart walls and valves and the change in chamber size to identify different stages in the heart cycle”). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the protocol of Dinino to be applied to a cardiac imaging procedure. This would allow the user to have sufficient instructions on obtaining the correct readings of the left ventricle, thus leading to more reliable and consistent results. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Dinino to include a cardiac analyzer capable of calculating characteristics of the heart chambers. This would be beneficial to the user in deducing the characteristics of the heart, allowing for readings to be performed and a proper diagnosis to be concluded. 

Claims 7-9, 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Dinino (US 20110054266 A1) in view of Stuebe (US 20130345563 A1) as applied to claim 5, further in view of Srivastava (US 20200297775 A1).
the cardiac analyzer 124 identifies an ultrasound image that corresponds to an end diastole of the cardiac cycle”). However, Stuebe does not explicitly disclose the parameter being a measurement of end diastolic diameter. This is disclosed by Srtvastava (see para. [0194] “To calculate the shortening fraction, left-ventricular end-systolic and end-diastolic diameters were measured from the left ventricular M-mode tracing”). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Denino to include a cardiac analyzer capable of calculating an end diastole phase of a cardiac cycle to obtain characteristics of the end diastole phase of the cardiac cycle. This would allow the user to observe the results of the ultrasound scan calculations, thus enabling the user to obtain a proper diagnosis of the ventricle. 
It also would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Denino to calculate the end-diastolic diameter of the heart. This would allow the user to further compare and understand the end-diastole measurement within the workflow. 

Regarding claim 8, Dinino discloses the method of ultrasound imaging of claim 1, however does not explicitly disclose a first of the plurality of steps in the workflow that comprises setting an M-mode line. Srivastava discloses a first of the plurality of steps in the M-mode tracing”). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Denino to include setting an M-mode line as a step in the protocol. This would allow for accurate tracing of the end-systolic and end-diastolic measurements of the left ventricle, thus providing a more accurate and convenient method of obtaining the characteristics of the left ventricle. 

Regarding claim 9, Dinino discloses the method of ultrasound imaging of claim 1, however does not explicitly disclose a second of the plurality of steps in the workflow comprises identifying one or more cardiac phases based on an M-mode tracing acquired along the M-mode line. Srivastava discloses a second of the plurality of steps in the workflow comprises identifying one or more cardiac phases based on an M-mode tracing acquired along the M-mode line (see para. [0194] “left-ventricular end-systolic and end-diastolic diameters were measured from the left ventricular M-mode tracing”). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Denino to include setting an M-mode line as a step in the protocol. This would allow for accurate tracing of the end-systolic and end-diastolic measurements of the left ventricle, thus providing a more accurate and convenient method of obtaining the characteristics of the left ventricle. 


the cardiac analyzer 124 identifies an ultrasound image that corresponds to an end diastole of the cardiac cycle”).  However, Stuebe does not explicitly disclose the parameter being a measurement of end diastolic diameter. This is disclosed by Srtvastava (see para. [0194] “To calculate the shortening fraction, left-ventricular end-systolic and end-diastolic diameters were measured from the left ventricular M-mode tracing”). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Denino to include a cardiac analyzer capable of calculating an end diastole phase of a cardiac cycle to obtain characteristics of the end diastole phase of the cardiac cycle. This would allow the user to observe the results of the ultrasound scan calculations, thus enabling the user to obtain a proper diagnosis of the ventricle. 
It also would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Denino to calculate the end-diastolic diameter of the heart. This would allow the user to further compare and understand the end-diastole measurement within the workflow. 

Regarding claim 18, Dinino discloses the ultrasound imaging system of claim 12, however does not explicitly disclose discloses a first of the plurality of steps in the workflow comprises positioning an M-mode line on an image. Srivastava discloses a first of the plurality of M-mode tracing”). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Denino to include setting an M-mode line as a step in the protocol. This would allow for accurate tracing of the end-systolic and end-diastolic measurements of the left ventricle, thus providing a more accurate and convenient method of obtaining the characteristics of the left ventricle. 

 Regarding claim 19, Dinino discloses the ultrasound imaging system of claim 12, however does not explicitly disclose a second of the plurality of steps in the workflow comprises identifying one or more cardiac phases based on an M-mode tracing acquired along the M-mode line. Srivastava discloses a second of the plurality of steps in the workflow comprises identifying one or more cardiac phases based on an M-mode tracing acquired along the M-mode line (see para. [0194] “left-ventricular end-systolic and end-diastolic diameters were measured from the left ventricular M-mode tracing”). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Denino to include setting an M-mode line as a step in the protocol. This would allow for accurate tracing of the end-systolic and end-diastolic measurements of the left ventricle, thus providing a more accurate and convenient method of obtaining the characteristics of the left ventricle. 
. 

Claims 10-11, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Dinino (US 20110054266 A1) in view of Stuebe (US 20130345563 A1) as applied to claim 5, further in view of Srivastava (US 20200297775 A1) as applied to claims 9 and 19, and further in view of Abe (US 20150038846 A1). 

Regarding claim 10, Dinino discloses the method of ultrasound imaging of claim 1, however does not explicitly disclose a third of the plurality of steps in the workflow comprises identifying an end systolic left ventricle outline in a first ultrasound image of the left ventricle. Srivastava discloses a third of the plurality of steps in the workflow comprises identifying an end systolic left ventricle outline in a first ultrasound image of the left ventricle (see para. [0194] “left-ventricular end-systolic and end-diastolic diameters were measured from the left ventricular M-mode tracing with a sweep speed of 50 mm/s at the papillary muscle. B-mode was used for two-dimensional measurements of end-systolic and end-diastolic dimensions”), however, does not explicitly disclose this being a first ultrasound image. This is disclosed by Abe (see para. [0065] “the operator first acquires two-dimensional ultrasound image data of A4C views along a time series. After that, the operator acquires two-dimensional ultrasound image data of A2C views along a time series. As a result, the operator has obtained moving image data of the A4C views (hereinafter, a "group of A4C views") and moving image data of the A2C 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Denino to include a step in the protocol that is capable of measuring the end-systolic diameter of the left ventricle. This would allow the user to deduce the characteristics of the left ventricle after systole, allowing for a proper diagnosis of the ventricle. It also would have been obvious to acquire the measurement during a first ultrasound scan. This would allow the user to have a specific image for end-systolic readings, thus allowing for a more well-defined and specific reading of the ventricle. 

Regarding claim 11, Dinino discloses the method of ultrasound imaging of claim 1, however does not explicitly disclose a fourth of the plurality of steps in the workflow comprises identifying an end diastolic left ventricle outline in a second ultrasound image of the left ventricle. Srivastava discloses a fourth of the plurality of steps in the workflow comprises identifying an end diastolic left ventricle outline in a second ultrasound image of the left ventricle (see para. [0194] “left-ventricular end-systolic and end-diastolic diameters were measured from the left ventricular M-mode tracing with a sweep speed of 50 mm/s at the papillary muscle. B-mode was used for two-dimensional measurements of end-systolic and end-diastolic dimensions”) however, does not explicitly disclose this being a second ultrasound image. This is disclosed by Abe (see para. [0065] “the operator first acquires two-dimensional ultrasound image data of A4C views along a time series. After that, the operator acquires two-dimensional ultrasound image data of A2C views along a time series. As a result, the operator 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Denino to include a step in the protocol that is capable of measuring the end-diastolic diameter of the left ventricle. This would allow the user to deduce the characteristics of the left ventricle after diastole, allowing for a proper diagnosis of the ventricle. It also would have been obvious to acquire the measurement during a second ultrasound scan. This would allow the user to have a specific image for end-diastolic readings, thus allowing for a more well-defined and specific reading of the ventricle.

Regarding claim 20, Dinino discloses the ultrasound imaging system of claim 12, however does not explicitly disclose the plurality of steps in the workflow further comprises identifying an end systolic left ventricle outline in a first ultrasound image of the left ventricle, and identifying an end diastolic left ventricle outline in a second ultrasound image of the left ventricle. Srivastava discloses the plurality of steps in the workflow further comprises identifying an end systolic left ventricle outline in a first ultrasound image of the left ventricle (see para. [0194] “left-ventricular end-systolic and end-diastolic diameters were measured from the left ventricular M-mode tracing with a sweep speed of 50 mm/s at the papillary muscle. B-mode was used for two-dimensional measurements of end-systolic and end-diastolic dimensions”), however, does not explicitly disclose this being a first ultrasound image. ultrasound image data of A4C views along a time series. After that, the operator acquires two-dimensional ultrasound image data of A2C views along a time series. As a result, the operator has obtained moving image data of the A4C views (hereinafter, a "group of A4C views") and moving image data of the A2C views (hereinafter, a ‘group of A2C views’”) where paragraphs [0066-0069] describe the images taken for both end diastolic and end systolic readings being separate ultrasound images. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Denino to include a step in the protocol that is capable of measuring the end-systolic diameter of the left ventricle. This would allow the user to deduce the characteristics of the left ventricle after systole, allowing for a proper diagnosis of the ventricle. It also would have been obvious to acquire the measurement during a first ultrasound scan. This would allow the user to have a specific image for end-systolic readings, thus allowing for a more well-defined and specific reading of the ventricle. 

Stivastava further discloses identifying an end diastolic left ventricle outline in a second ultrasound image of the left ventricle (see para. [0194] “left-ventricular end-systolic and end-diastolic diameters were measured from the left ventricular M-mode tracing with a sweep speed of 50 mm/s at the papillary muscle. B-mode was used for two-dimensional measurements of end-systolic and end-diastolic dimensions”) however, does not explicitly disclose this being a second ultrasound image. This is disclosed by Abe (see para. [0065] “the operator first acquires two-dimensional ultrasound image data of A4C views along a time ultrasound image data of A2C views along a time series. As a result, the operator has obtained moving image data of the A4C views (hereinafter, a "group of A4C views") and moving image data of the A2C views (hereinafter, a ‘group of A2C views’”) where paragraphs [0066-0069] describe the images taken for both end diastolic and end systolic readings being separate ultrasound images.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Denino to include a step in the protocol that is capable of measuring the end-diastolic diameter of the left ventricle. This would allow the user to deduce the characteristics of the left ventricle after diastole, allowing for a proper diagnosis of the ventricle. It also would have been obvious to acquire the measurement during a second ultrasound scan. This would allow the user to have a specific image for end-diastolic readings, thus allowing for a more well-defined and specific reading of the ventricle.
It also would have been obvious for the steps described in claims 8-11 and 18-20 to be performed in any order. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EVAN NIKOLAOS LOMIS whose telephone number is (571)272-4657.  The examiner can normally be reached on Monday-Friday 7:30AM - 5:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/EVAN NIKOLAOS LOMIS/Examiner, Art Unit 3793                                                                                                                                                                                                        
/KEITH M RAYMOND/Supervisory Patent Examiner, Art Unit 3793